ORDER DISMISSING APPEAL
Ordinarily the Chief Justice exercises his discretionary powers in reviewing appeal cases on file to determine whether there is probable cause for permitting an appeal and to schedule the matter before the full court. 7 NTC 801(b). This is an automobile wrongful death case, and because of the fact the tape recordings of the trial were lost or misplaced, the court conducted a pretrial hearing before the full Court of Appeals.
The defendant-appellant assigned seventeen grounds of error in his brief in support of his appeal. However, this case was decided by means of a jury trial, and the jury returned a unanimous verdict in favor of. the plaintiffs. Upon reviewing the file, hearing the arguments of counsel at the time of the pretrial hearing and discussing the matter following arguments, the full court finds that there has been no probable cause shown as to why the jury verdict was in error. The arguments in support of each assignment of error simply do not provide this court with any factual or legal grounds which lead it to conclude that there is probable cause that the jury was in error or that the trial judge erred in his guidance of the case before the jury.
Therefore the above-captioned appeal is hereby DISMISSED.